DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is in response to the Remarks and Amendments filed on 01/24/2022
The Application is a CON of PCT/JP2019/024180 06/19/2019
Claim 1 is independent and has been amended
Claims 8-9 are new
Claims 1-9 are pending
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered. In view of the Amended Specifications, Examiner has withdrawn the objection to the Specification.  Applicant’s arguments with regards to independent claim 1
With regards to Applicant’s arguments on page 6 of the Remarks document that “ITO does not disclose that the direction in which the optical filter is inserted and removed substantially parallel to a direction in which the rotation axis extend such that the base member rotatbly holding the sensor holding member about the rotation axis” are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
As detailed in the following action, Wang discloses the two axes of rotation and also discloses the opening for lens and filter.  ITO reference is used to teach the insertion and removal of the optical filter and since Wang discloses the direction of the optical filter as being parallel to the direction of rotation, Wang in view of ITO discloses this limitation.    
Due to the variation in claim scope via amendments a new ground of rejection is proper. In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2020/143029 A1 with a publication date of 16th July 2020.  U.S. Patent Publication Number 2021/0362877 A1 has been used for citation) in view of ITO et al. (U.S. Patent Publication Number 2011/0058804 A1).

Regarding Claim 1, Wang discloses an image pickup apparatus (Fig 1-3 two axis gimbal system 14 for supporting a camera on the aerial system 12 comprising an optical system 28 having one or more optical CCD sensors 30) comprising: 
an image sensor (Fig 1-3 comprising an optical system 28 having one or more optical CCD sensors 30); 
a sensor holding member holding the image sensor (Fig 3-11; ¶0071 - ¶0076; the two axis gimbal system 14 functions to mount the camera module 46 on the body 22; Fig 3-5; the CMOS image sensor 3 is mounted on a substrate 31); 
a base member rotatably holding the sensor holding member about a rotation axis so that the sensor holding member tilts with respect to a plane perpendicular to an optical axis of an image capturing lens (¶0072; the two axis gimbal system may rotate the camera module 46 about one or more axes relative to the body 22; Wang further discloses that the camera housing 50 includes a base 62 and cover 64; Figs 4-6 discloses the pitch and roll axis and considering the position of the optical sensor, it is clear that the pitch and roll axis are perpendicular to the optical axis.);
a driving member that rotates the sensor holding member about a rotation axis (In ¶0025 Wang discloses the pitch motor and the roll motor.  This is further discloses in ¶0076 - ¶0083 where he discloses the pitch assembly 58 and the roll motor assembly 60); 
wherein the base member has an opening (Fig 6 clearly discloses the opening and in ¶0074 he further discloses that the camera housing 50 includes an inner surface 76 that defines a positioning cavity 78 which is configured to receive the camera), and the sensor holding member is arranged in the opening and approaches the optical filter when the sensor holding member rotates (This is envisioned in Fig 4 and is clear that when the camera 44 rotates about the pitch axis it will approach closer to the opening in housing 62 that houses the lens and the optical filter; ¶0073)
Wang discloses optical lens and filter but fails to clearly disclose an optical filter that can be inserted and removed on the optical axis of the image capturing lens, 
wherein a direction in which the optical filter is inserted and removed is substantially parallel to a direction in which the rotation axis extends
Instead in a similar endeavor, ITO discloses an optical filter that can be inserted and removed on the optical axis of the image capturing lens (Fig 4 – infrared blocking filter 671; ¶0058; as shown in Fig 3 – the guiding groove 65 is provided with a sliding member 66 and the sliding member 66 can slide along the guiding groove 65 in a direction perpendicular to the optical axis 91), 
wherein a direction in which the optical filter is inserted and removed is substantially parallel to a direction in which the rotation axis extends (In ¶0060 ITO discloses that by being driven by the slide driving mechanism 8, the sliding member 66 reciprocates a day photographing position where the infrared blocking filter 671 is positioned on the optical axis 91 of the CMOS image sensor 3, a night photographing position where the dummy glass plate 672 is positioned on the optical axis 91 of the CMOS image sensor).  
Wang and ITO are combinable because both are related to imaging device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the slide driving mechanism for using the infrared filter as taught by ITO in the imaging module disclosed by Wang. 
The suggestion/motivation for doing so would have been to have a day photographing mode and a night photographing mode as disclosed by ITO in ¶0060.
Therefore, it would have been obvious to combine Wang and ITO to obtain the invention as specified in claim 1.

Regarding Claim 2, Wang in view of ITO discloses wherein in a state in which the sensor holding member is rotated to a rotation end (ITO: Fig 3-5; ¶0047; the ring member 5 is rotatable about an optical axis 91; by rotating the ring member 5 in a rotation direction, the ring member 5 advances (as shown in Fig 7), by rotating the ring member 5 in a direction opposite to the above the ring member 5 retracts (as shown in Fig 8).  The ring member 5 that is rotatable also holds the sensor holding member 31.  Therefore when the member 5 is rotated, the chassis 31 is also rotated), the optical filter overlaps with the sensor holding member when viewed from a direction perpendicular to both the optical axis and the direction in which the rotation axis extends (ITO: In ¶0060 ITO discloses that by being driven by the slide driving mechanism 8, the sliding member 66 reciprocates a day photographing position where the infrared blocking filter 671 is positioned on the optical axis 91 of the CMOS image sensor 3).

Regarding Claim 3, Wang in view of ITO discloses wherein the rotation axis extends in a direction substantially parallel to a longitudinal direction of the image sensor (ITO: ITO discloses this in Figs 3-5 and in ¶0049 that the chassis 61 is movable along the optical axis direction (in other words – parallel)).

Regarding Claim 4, Wang in view of ITO discloses a filter holding frame (ITO: Fig 4 – sliding member 66) holding the optical filter (ITO:  Fig 4 – infrared blocking filter 671); and a guide bar for guiding movement of the filter holding frame (¶0058; the chassis 61 is provided with a guiding groove 65 … and the sliding member 66 can slide along the guiding groove 65), wherein the guide bar is close to the image capturing lens than a plane in which the optical filter is inserted and removed in the optical axis direction (ITO: Fig 1, 3-5 discloses that this sliding member is close to the lens 2).

Regarding Claim 5, Wang in view of ITO discloses wherein the filter holding frame (ITO: Fig 4 – chassis 61,  sliding member 66) holds an infrared cut filter and a dummy glass (ITO: Fig 4 – infrared blocking filter 671 and a dummy glass plate 672 arranged next to each other).

Regarding Claim 6, Wang in view of ITO discloses wherein the infrared cut filter and the dummy glass are disposed next to each other in the rotation axis direction (ITO: Fig 4 – infrared blocking filter 671 and a dummy glass plate 672 arranged next to each other).

Regarding Claim 7, Wang in view of ITO discloses further comprising an attaching portion to which the image capturing lens can be attached (ITO: In ¶0060 ITO discloses shift and tilt adjustment position where the light transmitting window 673 is positioned on the optical axis 91 of the image sensor 3, and is set to the three positions selectively).

Regarding Claim 8, Wang in view of ITO discloses wherein the sensor holding frame is integrally formed with the rotation axis (Wang:  In figures 3-9 Wang clearly discloses that the sensor holding member is integrally formed with the rotation axis).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2020/143029 A1 with a publication date of 16th July 2020.  U.S. Patent Publication Number  as applied to Claim 1 above and further in view of Cann et al. (U.S.  Patent Publication Number 2017/0080558 A1)

Regarding Claim 9, Wang in view of ITO fails to clearly disclose wherein the rotation axis has a gear and the gear engages with the driving motor.
Instead in a similar endeavor, Cann discloses wherein the rotation axis has a gear and the gear engages with the driving motor (Cann in ¶0025 teaches the use of transmission gears and drive shaft in the drive motors).  
Wang, ITO and Cann are combinable because all are related to imaging device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use gearbox and drive shaft as taught by Cann in the imaging module disclosed by Wang in view of ITO. 
The suggestion/motivation for doing so would have been to drive the pitch and roll motors using the suitable power transmission systems so as to be shared among the different motors or used individually as disclosed by Cann in ¶0025.
Therefore, it would have been obvious to combine Wang, ITO and Cann to obtain the invention as specified in claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 9, 2022